Citation Nr: 0003342	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative disc disease of the cervical 
and thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel






INTRODUCTION

The veteran had active air service from July 1952 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Waco Regional Office (RO).  As 
indicated on the cover page above, the veteran's claims 
folder is now in the jurisdiction of the Los Angeles RO.


REMAND

On his October 1999 substantive appeal, the veteran requested 
a personal hearing before a Member of the Board at the RO.  
It appears that he has not yet been afforded his requested 
hearing.  A hearing on appeal will be granted if a veteran, 
or his or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (1999).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (1999), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Therefore, remedial action is 
necessary with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a traveling 
member of the Board at the RO.  38 
U.S.C.A. § 7107 (West 1991 & Supp. 1999).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1999).  

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



